COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  TRULY NOLEN OF AMERICA, INC.,                    §
                                                                   No. 08-19-00118-CV
                    Appellant,                     §
                                                                      Appeal from the
  v.                                               §
                                                                    327th District Court
  OMAR MARTINEZ,                                   §
                                                                 of El Paso County, Texas
                    Appellee.                      §
                                                                   (TC# 2017DCV3006)
                                                   §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment denying Appellant’s motion to compel arbitration. We therefore affirm the

judgment of the court below. We further order that Appellee recover from Appellant and its

sureties, if any, all costs in this Court. See TEX. R. APP. P. 43.5. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF FEBRUARY, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Alley, C.J., concurring